Title: To Benjamin Franklin from John Paul Jones, 1 May 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir.
L’Orient May 1st. 1779.
The letter which I had the honor to receive from your Excellency to day together with your liberal and noble minded instructions would make a Coward brave.— You have called up every sentiment of public virtue in my breast and it shall be my pride and ambition in the strict Pursuit of your instructions to deserve success.
If I have any abilities they shall be exerted to the utmost and I am under no fear of disorders under my command— Since I shall treat persons who behave well and do their Duty with all possible civility—and such as misbeheave, must take the consequence agreeable to the rules and regulations, which Congress have instituted for the government of our Marine.— Between the principals in command since they love and esteem one another no disunion need be apprehended—and each will I am convinced do his utmost to promote a general good understanding.— Be assured that very few prospects could Afford one so true a satisfaction as that of rendering some acceptable service to the common cause and at the same time Releiving from captivity, by furnishing the means of exchange for, our unfortunate fellow subjects who are Prisoners of war in the hands of our Enemies.
It only remains that I Return your Excellency my most hearty and sincere thanks for the many past instances which I have experienced of your delicate friendship, favor and affection Especially in this last instance of your particular confidence.
I am and shall be to the end of my life with the most affectionate esteem and Respect, Honored and dear Sir Your most obliged Friend & Most obedient very humble Servant
Jno P Jones

N.B. I take the liberty to inclose the Memoire of a young gentleman who has waited here a long time of his own accord to Embark with me as I have a Particular regard for his character if you think fit to Send his paper to Court I Should be glad to have him with me— I Can find no person so proper to Disciplin the Voluntier Soldiers that I have inlisted.
His Excellency Doctor Franklin. &c. &c. &c.

 
Notation: P. Jones L’Orient 1. may 1779.
